Sutton, J.
The Supreme Court having reversed the decision and judgment of this court in this ease (59 Ga. App. 82), that judgment is hereby vacated and set aside. Accordingly, the judgment of the superior court, affirming the award of the Industrial Board, is reversed, because the evidence demanded a finding that the injury to the deceased employee did not arise out of and in the course of his employment, within the meaning of the Georgia Workmen’s Compensation Law. United States Fidelity & Guaranty Co. v. Skinner, 188 Ga. 823 (5 S. E. 2d, 9).

Judgment reversed.


Stephens, P. J., and Felton, J., concur.